DISMISS; and Opinion Filed May 11, 2015.




                                            Court of Appeals
                                                               S     In The


                                     Fifth District of Texas at Dallas
                                                          No. 05-15-00587-CV

                                                IN RE JOSEPH NASH, Relator

                                 On Appeal from the Criminal District Court No. 7
                                              Dallas County, Texas
                                      Trial Court Cause No. F12-54141-Y

                                            MEMORANDUM OPINION
                                         Before Justices Lang, Fillmore, and Brown
                                                 Opinion by Justice Brown
           Relator Joseph Nash filed a pro se petition for writ of mandamus asking that we order

Dallas County District Clerk “Gary Fitzsimmons” 1 to provide him with a copy of the record in

this case so that relator can prepare “for an appeal to a higher court of his conviction imposed”

by the trial court. Relator also asserts that he needs the documents to seek redress by “habeas

corpus relief.” We dismiss the petition for lack of jurisdiction.

           The Court’s power to issue a writ of mandamus is set forth in section 22.221 of the Texas

Government Code. Because the Dallas County District Clerk is not a judge, the district clerk

falls within our mandamus jurisdiction only to the extent necessary to enforce our jurisdiction.

See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004) (writ power).

           There is no appeal pending in this Court regarding relator’s conviction, and this Court

does not have jurisdiction over post-conviction habeas corpus proceedings. See TEX. CODE
   1
       Gary Fitzsimmons is the former district clerk. The current district clerk is Felicia Pitre.
CRIM. P. ANN. art. 11.05 (West) (by whom writ may be granted). Therefore, this Court has no

jurisdiction to enforce regarding the Dallas County District Clerk, leaving us without jurisdiction

over relator’s petition for writ of mandamus.

       We dismiss the petition for want of jurisdiction.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE



150587F.P05




                                                –2–